Case 18-00284-5-SWH          Doc 775 Filed 01/03/19 Entered 01/03/19 16:31:26                Page 1 of 2




  SO ORDERED.

  SIGNED this 3 day of January, 2019.


                                                         ___________________________________________
                                                                   Stephani W. Humrickhouse
                                                                 United States Bankruptcy Judge

 _________________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION


  IN RE:

  WAYNE BAILEY, INC.                                     CASE NO:       18-00284-5-SWH

                 DEBTOR.                                        CHAPTER 11



                                    ORDER TO SHOW CAUSE
                                      (PACA Distributions)

         On December 21, 2018, the Debtor filed an Accounting of Funds which indicated that the

  sum of $717,757.76 was disbursed to six creditors holding allowed PACA claims (“the

  Designated PACA Claimants”) between October 3, 2018 and November 20, 2018. The

  propriety of those distributions pursuant to the First Amended Plan of Reorganization confirmed

  by the court on October 2, 2018 is in dispute.

         Therefore, it is ORDERED that the following creditors show cause why they should not

  be required to return their respective distributions to the Debtor to be held in trust pending full

  payment of allowed PACA claims or a determination that full payment of such claims is not

  achievable, and in which case, a pro rata distribution can be made.
Case 18-00284-5-SWH         Doc 775 Filed 01/03/19 Entered 01/03/19 16:31:26              Page 2 of 2




                 Battleboro Produce, Inc.                     $ 77,962.00
                 Boyette Brothers Produce, LLC                   7,677.13
                 Carmicheal Farms                               71,800.00
                 Castellini Company                            125,000.00
                 Southern Produce Dist., Inc.                  317,565.63
                 Spring Acres                                  117,753.00

         FURTHER ORDERED that written responses to this Order to Show Cause shall be filed

  by January 25, 2019.

         FURTHER ORDERED that the Clerk shall serve a copy of this Order on the Designated

  PACA Claimants. In the event that any such Designated PACA Claimants or its counsel has

  filed a Notice of Disinterestedness, such notice shall be vacated and any service on such

  Designated PACA Claimants shall continue until the court directs otherwise.

         FURTHER ORDERED that a hearing on this Order to Show Cause shall be held at a date

  and time to be determined by the Court.




                                      END OF DOCUMENT




                                                  2
